PRATT, J.,
(concurring.) The bond and mortgage came due in December, 1888, and were for upwards of $600. In April, 1891, defendant paid the holder $48 in cash, and gave him two notes of $100, due in one and two years. Defendant claims that these were given in discharge of the mortgage, and the witnesses present •corroborated him in that respect. The fact that the interest then due was much less than $240 is also a circumstance in favor of defendant. On the other hand, the holder of the mortgage testifies that he did not understand that the mortgage was to be discharged, and did not intend to release the whole claim. As the holder of the mortgage was illiterate, not able even to write his own name, and also had been drinking considerably at the time ■of the negotiation, it may well be that all the parties intend to speak the exact truth. Very likely an intelligent person in full ■possession of his faculties would have understood from the discussion that defendant expected to extinguish the whole claim by the $240 in cash and notes. The weight of evidence seems to be that way. Judgment reversed, and new trial ordered; costs to abide the event.